DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(A)  A product and a process specially adapted for the manufacture of said product; or
(B)  A product and process of use of said product; or
(C)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(D)  A process and an apparatus or means specifically designed for carrying out the said process; or
(E)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11 are drawn to a fluorochemical coating composition comprising (A) an organosilicon compound containing a hydroxyl or hydrolyzable group, modified with a fluorooxyalkylene-containing polymer residue, and/or a partial (hydrolytic) condensate thereof, and (B) an organosilicon compound containing a hydroxyl or hydrolyzable group and a polyether group, modified with a fluorooxyalkylene-containing polymer residue, and/or a partial (hydrolytic) condensate thereof, wherein components (A) and (B) are mixed in a weight ratio of from 15:85 to 85: 15, provided that the total of components (A) and (B) is 100. 
II.	Group II, claim 12 is drawn to A surface treating agent comprising the fluorochemical coating composition of Claim 1.    
III	Group III, Claim 13 is drawn to an article having a surface treated with the surface treating agent of claim 12.  
The common technical feature (“CTF”) shared by all embodiments of claims of Groups I-III is a fluorochemical coating composition comprising (A) an organosilicon compound containing a hydroxyl or hydrolyzable group, modified with a fluorooxyalkylene-containing polymer residue, and/or a partial (hydrolytic) condensate thereof, and (B) an organosilicon compound containing a hydroxyl or hydrolyzable group and a polyether group, modified with a fluorooxyalkylene-containing polymer residue, and/or a partial (hydrolytic) condensate thereof, wherein components (A) and (B) are mixed in a weight ratio of from 15:85 to 85: 15, provided that the total of components (A) and (B) is 100..        
U.S. 20150274889, Matsuda et al. (hereinafter “Matsuda”) discloses in the entire document particularly in the abstract a fluoropolyether-containing polymer-modified silane having (1) 
    PNG
    media_image1.png
    101
    235
    media_image1.png
    Greyscale
is provided wherein Rf is a fluorooxyalkyl or fluorooxyalkylene-containing polymer residue, Y is a divalent to hexavalent hydrocarbon group, R is C1-C.4 alkyl or phenyl, X is a hydrolyzable group, n is an integer of 1 to 3, m is an integer of 1 to 5, and .alpha. is 1 or 2.  A surface treating agent comprising the silane or partial hydrolytic condensate thereof cures under mild conditions into a water/oil repellent layer having abrasion resistance, weatherability and low dynamic friction.  Such a fluoropolyether-containing polymer-modified silane with fluorooxyalkyl reads on component A of the CTF.  However Sakoh does not expressly disclose component (B) of the CTF.  
U.S. 2016/0304665, Matsuda et al (hereinafter “Matsuda 2”) discloses in the abstract and at ¶s 0014-0020 a fluoropolyether-containing polymer-modified silane has general formula (1)  
    PNG
    media_image2.png
    130
    229
    media_image2.png
    Greyscale
wherein Rf is a monovalent fluorooxyalkyl or divalent fluorooxyalkylene-containing polymer residue, Y is a divalent to hexavalent hydrocarbon group which may have a silicon atom and/or a siloxane bond, W is a divalent to hexavalent hydrocarbon group which may have a silicon atom and/or a siloxane bond, R is independently an alkyl of 1 to 4 carbon atoms or phenyl, X is independently hydroxyl or a hydrolyzable group, the letters n, a and m are respectively integers from 1 to 3, 1 to 5 and 1 to 5, and .alpha. is 1 or 2.  A surface treating agent containing this silane and/or a partial (hydrolytic) condensate thereof, when applied to an article, forms a coat of excellent water/oil repellency and abrasion resistance.  Such a fluoropolyether-containing polymer-modified silane reads on Component B of the CTF.  However neither Matsuda nor Matsuda 2 disclose a mix ratio of the two components.          
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here both Sakoh and Sakoh have a similar purpose of the components of each for a surface treating agent.  Therefore given the similarity of purpose the components can be combined.  However the ratio of combination is not disclosed.  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here a 1:1 ratio of the combined components of Matsuda and Matsuda 2 reads on the pending CTF ratio of 15:85 to 85:15.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have the fluorochemical component of Matsuda as afore-described for a surface treatment, where from Matsuda 2 the fluorooxyalkyl silane for surface treatment would be combined in a ratio of 1:1 motivated to have a surface treatment forming a coating of excellent water/oil repellency and abrasion resistance.  Such a combination would have a reasonable expectation of success because both Matsuda and Matsuda 2 are directed to fluorochemical compounds in surface treatments as coatings.   
The CTF described in paragraph 5 of this Office Action for the Claims of Groups I-III considering the content of the claims interpreted in light of the description of the pending application is rendered obvious from Matsuda in view of Matsuda 2 as afore-described in §s 6-9 of this Office Action.  Hence the CTF linking the groups of inventions does not provide a contribution over the prior art, i.e. not a special technical feature, and no single general inventive concept exists and there is a lack of unity between the groups of inventions of Groups I-III, therefore, restriction is appropriate.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention of one of I-V sets of claims to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.   
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787